DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.

Election/Restrictions
Claims 1 and 2 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9 and 13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/02/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 2, 9 and 13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Instant claims, namely product claim 1, require a pipeline steel having a) a composition comprising constituent elements in specific ranges, b) specific ranges of strength with b1) a yield strength of 520 MPa to 641 MPa and a tensile strength of 645 MPa to 772 MPa at 200-400°C, and b2) a yield strength of 550 MPa to 625 MPa and a tensile strength of 625 MPa to 746 MPa at room temperature, c) a microstructure consisting of a matrix formed from a needle-shaped ferrite structure and martensite-residual austenite component having a volumetric percentage ≤10% based on the total volume of the microstructure, and the matrix has a volumetric percentage of a small angle grain boundary of 20-60%, wherein the small angle grain boundary refers to a grain boundary having a phase difference less than 15 degrees crystallographically, d) precipitated carbides, NbC and VC, and carbonitrides (Nb, V) (C, N), formed from Nb and V are distributed in the matrix, and the carbides and carbonitrides have an average size of 5-50 nm; and e) the matrix has an average effective grain size ≤8 µm. Claim 9 recites a method of making the steel and requires specific range for process parameters such as temperatures, compression ratio and cooling rate.
The closest prior art of record, CN 101906568 A of Feng and its English machine translation (CN’568), teaches a Pipeline Steel and a method of making it wherein the claimed ranges of the various elements except Ca of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art. With respect to Ca, the prior art teaches a range of 0.002 – 0.005 while instant claim require a range of > 0.005 to 0.035 meaning that upper limit of the prior art of 0.0005 is close to the lower limit of > 0.005 of the instant claims. In addition, the prior art teaches that its steel has “the yield strength of the steel 
However, the prior art CN’568 does not explicitly teach of c) limiting martensite-residual austenite component to ≤10 vol% and the matrix having a volumetric percentage of a small angle grain boundary of 20-60% d) precipitated carbides, NbC and VC, and carbonitrides (Nb, V) (C, N), formed from Nb and V being distributed in the matrix, and the carbides and carbonitrides having an average size of 5-50 nm; and e) the matrix having an average effective grain size ≤8 µm. Although prior art teaches some similar steps of making the steel like that of the instant steel, the prior art does not teach all of the processing steps to be identical or substantially identical as the process steps of making the instant steel. Therefore, one cannot conclude that the properties applicant discloses and/or claims are necessarily present in the steel of the prior art, thereby making the instant claims distinct over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733